Citation Nr: 0948001	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  04-31 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

What evaluation is warranted for posttraumatic stress 
disorder from July 24, 2003?


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
posttraumatic stress disorder, and assigned a 30 percent 
evaluation effective July 24, 2003.  In November 2006, the RO 
assigned a 50 percent evaluation effective July 24, 2003.

In July 2008, the Board granted a 70 percent rating for 
posttraumatic stress disorder from July 24, 2003, and denied 
entitlement to a rating in excess of 70 percent.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims, and a Joint Motion for Remand was issued in February 
2009.

The record raises the issue of entitlement to service 
connection for alcoholism secondary to posttraumatic stress 
disorder.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  
 

FINDING OF FACT

Since July 24, 2003, the Veteran's posttraumatic stress 
disorder has been productive of occupational and social 
impairment, with deficiencies in most areas, but it has not 
been productive of total occupational and social impairment.


CONCLUSION OF LAW

Since July 24, 2003, a 70 percent rating, but not higher, for 
posttraumatic stress disorder has been warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.2, 4.10, 4.130, Diagnostic Code 9411 
(2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination. 
The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  In sum, there 
is no evidence of any VA error in assisting the appellant 
that reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  In cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple (staged) 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.    38 C.F.R. § 4.7 (2007).

Regulations establish a General Rating Formula for rating 
psychiatric disorders.    38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestations of particular 
symptoms.  The use of the phrase "such as" in 38 C.F.R. § 
4.130, however, demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve only as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).

With regard to psychiatric disorders, regulations provide 
that the frequency, severity, and duration of psychiatric 
symptoms must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a) (2009).  Finally, the evaluation assigned to a 
psychiatric disorder depends on the occupational and social 
impairment actually caused by psychiatric symptoms.       38 
C.F.R. § 4.130.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which 
addresses posttraumatic stress disorder, a 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful situations (including work or a worklike setting); 
and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  Id.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(quoting DSM-IV).  Scores ranging from 31 to 40 reflect 
"[s]ome impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When an analysis of the first two steps 
reveals that the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, to include his written contentions, service 
treatment records, service personnel records, post-service 
medical records, and VA examination reports.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In a March 2004 rating decision entitlement to service 
connection for posttraumatic stress disorder was granted and 
a 30 percent evaluation was assigned, effective July 24, 
2003.  The Veteran appealed, and in a November 2006 rating 
decision, a 50 percent evaluation was assigned, effective 
July 24, 2003.  The Veteran appealed the assignment of the 50 
percent evaluation, arguing that he warranted at least a 70 
percent evaluation.  The Board agrees that the Veteran's 
posttraumatic stress disorder warrants a 70 percent 
evaluation, but finds that a rating in excess of 100 percent 
is not warranted.

In this regard, the Veteran was seen at a Vet Center in June 
2003 where he reported his in-service stressors.  Since 
returning from Vietnam he described having been married 
twice, having numerous jobs in three different occupational 
fields, and a history of recurrent and intrusive nightmares 
about Vietnam.

The Veteran was seen for a VA examination in January 2004 at 
which time he reported survivor guilt, flashbacks, emotional 
problems, weekly nightmares, loss of interest in hobbies, 
difficulty keeping a job, and mild memory loss.  He denied a 
history of suicidal ideation.  Mental status examination was 
notable for a serious affect and only fair judgment.  The 
appellant was described as constricted.  He was appropriately 
groomed, cooperative, alert, oriented, and his speech was 
spontaneous.  There was no evidence of any hallucinations or 
delusions.  Suicidal ideation was not reported.  The examiner 
opined that the Veteran would benefit from medication to 
treat his posttraumatic stress disorder.  A global assessment 
of functioning score of 45 was assigned, reflecting her view 
that the Veteran's posttraumatic stress disorder was 
productive of serious symptoms, or serious difficulty in 
social and occupational functioning.  

VA outpatient records from March 2005 note that the appellant 
retired in June 2004, and that since his retirement he had 
experienced an increase in his symptoms to include anger, 
depression, persistent troubling thoughts, nightmares, and 
difficulty sleeping.  The appellant was noted to be very 
concerned about the war in Iraq, particularly because his son 
was then serving with the Marines. 

At a June 2005 Vet Center session the treating social worker 
opined that the appellant suffered from severe posttraumatic 
stress disorder.  It was noted that the Veteran experienced 
occupational and social impairment with deficiencies in most 
areas.  He was quick to anger, had poor impulse control, and 
was unable to establish and maintain effective relationships.

In December 2005, the Veteran and his spouse testified before 
a hearing held at the RO.  He reported having flashbacks and 
being very concerned about his son's potential deployment to 
Iraq with the Marines.  He described being a loner, and not 
wanting to be involved with anyone. 

The Veteran was seen for a VA compensation examination in 
January 2006 at which time he reported increasing symptoms to 
include daily flashbacks, irritability, hypervigilance, and a 
low mood.  The appellant described an ongoing history of 
violence, but no history of arrests.  The Veteran noted 
spending his leisure time doing household improvements, such 
as carpentry, at either his own home or his family's homes.  
At the examination, the Veteran was cooperative, and his 
manner of relating was adequate.  He was appropriately 
dressed and well groomed.  Eye contact was appropriate.  Both 
expressive and receptive language were adequate.  Mental 
status examination was notable for a dysphoric affect, poor 
insight, and fair judgment.  Thought processes were coherent 
and goal directed with no evidence of hallucinations, 
delusions, obsessions or compulsions.  The Veteran was fully 
oriented to person, place, and time.  His attention, 
concentration, and memory skills appeared intact.  The 
Veteran reported that he was able to carry out most of his 
activities of daily living without problems.  He could dress, 
bathe, and groom himself, prepare his own meals, and do 
household chores without assistance.  He also felt that he 
could drive his own vehicle and manage his own money, 
although his wife paid the bills.  Shopping was noted to be a 
possible problem, unless it would be at times where there 
were less crowds.

The Veteran reported daily flashbacks, depression when 
smelling oriental food, and trying to avoid thoughts, 
feelings, or conversations associated with Vietnam.  He also 
noted constant feelings of guilt, hopelessness, social 
withdrawal, difficulty concentrating, and nihilistic 
ideation.  He described attempting to secure work, but being 
unable to hold onto a job.  Suicidal ideation was denied.  A 
global assessment of functioning score of 40 was assigned in 
light of the Veteran's nihilistic ideation, and significant 
dysfunction occupationally and socially.  The Veteran was 
noted to be abusing alcohol and this appeared to be an 
attempt to self medicate his posttraumatic stress disorder.  
The Veteran's prognosis was listed as guarded.  The examiner 
noted that the symptoms of posttraumatic stress disorder 
appeared "perhaps slightly worse that when he was previously 
evaluated [in January 2004]."

Based on the foregoing, the Board finds the evidence warrants 
a 70 percent rating for posttraumatic stress disorder.  In 
this regard, the examiners almost unanimously describe the 
appellant's posttraumatic stress disorder as being severely 
disabling, and the global assessment of functioning scores 
assigned are consistent with such a finding.  The Veteran's 
major symptoms of constant flashbacks, nightmares, 
irritability, and anger have resulted in occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, and mood.  Hence, a 70 percent rating 
is assigned from July 24, 2003.

The evidence, however, preponderates against finding that the 
Veteran's posttraumatic stress disorder warrants a 100 
percent rating.  The Veteran has not ever suffered from 
symptoms of, or similar in severity to, gross impairment in 
thought processes, persistent delusions or hallucinations, 
grossly inappropriate behavior, or persistent danger of 
hurting himself or others.  Suicidal and homicidal ideation 
have been consistently denied.  At his VA examinations, the 
Veteran was appropriately groomed, cooperative, alert, and 
fully oriented to person, place, and time.  His attention, 
concentration, and memory skills were intact.  The Veteran is 
fully able to perform activities of daily living.  The 
Veteran described to the VA examiner that he was able to 
bathe, groom, and dress himself, and perform most of the 
functions of his daily life to include cooking, household 
chores, and even shopping at places and times with smaller 
crowds.  No panic attacks were reported.

There is no indication in the record that the Veteran's 
symptoms do more than create deficiencies in most areas, 
including family relations, work, and mood.  While the Board 
fully recognizes that the Veteran does not need to meet all, 
most, or even some of the criteria set forth in Diagnostic 
Code 9411, the overall picture of his symptomatology is most 
appropriately rated at 70 percent because he is not totally 
occupationally and socially impaired due to posttraumatic 
stress disorder.  Mauerhan.  Accordingly, for the period 
since July 24, 2003, the evidence supports a finding that his 
impairment is best approximated by the criteria for the 70 
percent rating, but no more.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The Board concedes that the global assessment of functioning 
scores of 40 and 43 show examples of symptoms that arguably 
are supportive of a 100 percent rating.  Significantly, 
however, the Veteran's actual symptoms are the most probative 
in addressing an initial rating question.  Using a numbered 
score on the global assessment of functioning scale to assign 
symptoms to a patient that were neither diagnosed nor 
observed, and then using those symptoms to determine a 
Diagnostic Code rating is inaccurate and inappropriate.  The 
Board finds the psychiatrists' observations and specific 
statements regarding the Veteran's symptoms to be most 
probative in determining his rating.

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
Here, as discussed above, the rating criteria for the 
service-connected posttraumatic stress disorder reasonably 
describe the Veteran's disability level and symptomatology.  
Thus, as the Veteran's disability picture is contemplated by 
the rating schedule, the assigned schedular evaluations are 
adequate, and no referral for extraschedular evaluations is 
required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).


ORDER

A 70 percent evaluation, but no higher, for posttraumatic 
stress disorder since July 24, 2003 is granted subject to the 
laws and regulations governing the award of monetary 
benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


